SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30 , 201 4 Or ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-26083 INTERNET PATENTS CORPORATION (Exact name of Registrant as specified in its charter) Delaware 94-3220749 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 10 1 Parkshore Drive, Suite Folsom , CA 956 3 0 (Address of principal executive offices) (916) - (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Sections13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes
